     Case 4:18-cv-00279-CKJ-LAB Document 429 Filed 09/23/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
     Herbert Jalowsky, M.D., an individual,
                                          )         No. CV 18-279-TUC-CKJ (LAB)
 9                                        )
               Plaintiff,                 )         ORDER
10                                        )
     vs.                                  )
11                                        )
                                          )
12   Provident Life and Accident Insurance)
     Co., a Tennessee corporation; Unum)
13   Group, a Delaware corporation,       )
                                          )
14             Defendants.                )
                                          )
15   _________________________________ )
16
            Pending before the court is the defendants’ motion, filed on July 28, 2020, to quash
17
     four subpoenas that the plaintiff intends to serve on non-parties. (Doc. 387) The plaintiff
18
     filed a response on July 31, 2020. (Doc. 390) The defendants filed a reply on August 6,
19
     2020. (Doc. 396)
20
            This is a disability insurance case in which the plaintiff, Jalowsky, claims that the
21
     defendants misclassified his disability as being due to a sickness rather than an injury
22
     thereby reducing his benefits. (Doc. 17) Dr. Joseph Vaughan is a neurologist who was
23
     retained by the defendants to give expert testimony on the etiology of Jalowsky’s disability.
24
     (Doc. 387, p. 1) On July 21, 2020, the plaintiff issued a notice of intent to issue four
25
     subpoenas to third parties.    Id. The plaintiff seeks documents related to Vaughan’s
26
     employment history. (Doc. 387, p. 2)
27
28
     Case 4:18-cv-00279-CKJ-LAB Document 429 Filed 09/23/20 Page 2 of 3



 1          In the pending motion, the defendants argue that the court should quash the subpoenas
 2   because the plaintiff’s notice is 113 days after the close of discovery and 151 days after
 3   Vaughan’s deposition. (Doc. 387, p. 2) The defendants insist “[t]here were no extenuating
 4   circumstances to justify this delay and noncompliance with this Court’s deadline schedule.”
 5   Id.
 6
 7          Discussion
 8          As the defendants correctly observe, by filing his notice after the close of discovery,
 9   the plaintiff is implicitly asking to modify the scheduling order, which may be done “only
10   for good cause and with the judge’s consent.” Fed.R.Civ.P. 16(b)(4). The defendants argue
11   that the plaintiff had ample opportunity to issue these subpoenas before the close of
12   discovery because Vaughan’s identity was disclosed 153 days prior to the discovery deadline
13   and Vaughan’s deposition took place 38 days before the deadline. (Doc. 387, p. 3)
14   Consequently, the defendants conclude that good cause does not exist. Id. The court is not
15   entirely convinced.
16          As the plaintiff notes, while Vaughan’s identity was timely disclosed, his curriculum
17   vita was not disclosed until April 15, 2020, “5½ months after [the defendants’] deadline to
18   provide its complete expert disclosures, two months after Dr. Vaughan’s deposition, and two
19   weeks after discovery closed.” (Doc. 390, pp. 1-2) And without Vaughan’s curriculum vita,
20   Jalowsky would not have known where Vaughan worked and could not have discovered his
21   unusual “hodgepodge” of former employers. Id.
22          The plaintiff subsequently filed a motion for sanctions on March 30, 2020 for failure
23   to provide complete expert disclosure. This court granted the motion in part on July 6, 2020
24   holding that Vaughan’s testimony would not be precluded but the plaintiff would be
25   permitted to depose him again, this time at the defendants’ expense. (Doc. 367) The plaintiff
26   filed his notice of intent to issue subpoenas on July 21, 2020 apparently in an effort to
27   prepare for that second deposition.
28                                               -2-
     Case 4:18-cv-00279-CKJ-LAB Document 429 Filed 09/23/20 Page 3 of 3



 1          It appears that the delay in issuing the subpoenas was caused mostly by the
 2   defendants’ failure to provide timely expert discovery and this court’s failure to timely
 3   resolve the plaintiff’s motion for sanctions. Accordingly, the court finds that there exists
 4   good cause for that delay and good cause for the plaintiff’s implicit request to modify the
 5   scheduling order.
 6
 7          IT IS ORDERED that the defendants’ motion, filed on July 28, 2020, to quash four
 8   subpoenas that the plaintiff intends to serve on non-parties is DENIED. (Doc. 387)
 9
10                 DATED this 23rd day of September, 2020.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                              -3-
